Title: From Alexander Hamilton to James McHenry, 25 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 25th.—1799
          
          I have the honor to send you a summary of the recruits for the Additional regiments as they appear on returns which were received at the Adjutant General’s Office. On the back is an estimate from better information of the probable numbers to the end of the month—
          With great respect
        